The opinion of the court was delivered by
Sergeant, J.
We are of opinion that there is no ground for the objection to the validity of the judgment of revival against Cartee and Taggart, entered on the 27th December, 1839, by A. V. Parsons, attorney for plaintiff, and M. Bliss, attorney for defendants, as Mr, Bliss was an attorney *154of the court, and undertook to appear’ and confess judgment for both defendants.
But we are of opinion that the sale of land in Potter county by the sheriff of Lycoming county, in 1840, after Potter county had been organized into a separate county, by virtue of the act of 8th April, 1833, on process issued out of the Court of Common Pleas of Lycoming county, though on a judgment remaining in Lycoming county, not transferred by any of the acts of Assembly on lire subject, was irregular and void: and that the mode of proceeding to effect the purpose, was by a testatum ft. fa. directed to the sheriff of Potter county, who alone had authority to levy an execution on lands in Potter county, as was done in a similar instance in West's Appeal, 5 Watts, 87. For this reason the judgment is affirmed.
Judgment affirmed.